 

Exhibit 10.4

 

April 28, 2020

 

CC Neuberger Principal Holdings I
200 Park Avenue, 58th Floor
New York, New York 10166

 

  Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among CC Neuberger Principal Holdings I, a Cayman Islands exempted company
(the “Company”), Goldman Sachs & Co. LLC and BofA Securities, Inc., as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”) of 41,400,000 of the Company’s units (including 5,400,000
units that may be purchased pursuant to the Underwriters’ option to purchase
additional units, the “Units”), each comprising of one of the Company’s Class A
ordinary shares, par value $0.0001 per share (the “Ordinary Shares”), and
one-third of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units will be sold in the Public
Offering pursuant to a registration statement on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”). Certain capitalized terms used herein are defined
in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CC Neuberger Principal Holdings I Sponsor LLC (the “Sponsor”) and
each of the undersigned (each, an “Insider” and, collectively, the “Insiders”)
hereby agree with the Company as follows:

 

1.                  Definitions. As used herein, (i) “Business Combination”
shall mean a merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (ii) “Forward Purchase Agreement” shall mean that certain
forward purchase agreement entered into between the Company and Neuberger Berman
Opportunistic Capital Solutions Master Fund LP, a member of the Sponsor,
relating to the sale by the Company of up to $200,000,000 of units, with each
unit consisting of one Ordinary Share and one-fourth of one Warrant to purchase
one Ordinary Share at $11.50 per share, for a purchase price of $10.00 per Unit
in a transaction to occur concurrently with the closing of the initial Business
Combination; (iii) “Founder Shares” shall mean the 15,350,000 Class B ordinary
shares of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants” shall
mean the warrants to purchase Ordinary Shares of the Company that will be
acquired by the Sponsor for an aggregate purchase price of $9,200,000 (or up to
$10,280,000 if the Underwriters’ exercise their option to purchase additional
units), or $1.00 per Warrant, in a private placement that shall close
simultaneously with the consummation of the Public Offering; (v) “Public
Shareholders” shall mean the holders of Ordinary Shares included in the Units
issued in the Public Offering; (vi) “Public Shares” shall mean the Ordinary
Shares included in the Units issued in the Public Offering; (vii) “Trust
Account” shall mean the trust account into which a portion of the net proceeds
of the Public Offering and the sale of the Private Placement Warrants shall be
deposited; (viii) “Transfer” shall mean the (a) sale of, offer to sell, contract
or agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (ix) “Charter” shall
mean the Company’s Amended and Restated Memorandum and Articles of Association,
as the same may be amended from time to time.

 



 

 

 

2.                  Representations and Warranties.

 

(a)               The Sponsor and each Insider, with respect to itself, herself
or himself, represent and warrant to the Company that it, she or he has the full
right and power, without violating any agreement to which it, she or he is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer), to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Company’s Board of Director (the “Board”), as applicable, and
each Insider hereby consents to being named in the Prospectus, road show and any
other materials as an officer and/or director of the Company, as applicable.

 

(b)               Each Insider represents and warrants, with respect to herself
or himself, that such Insider’s biographical information furnished to the
Company (including any such information included in the Prospectus) is true and
accurate in all material respects and does not omit any material information
with respect to such Insider’s background. The Insider’s questionnaire furnished
to the Company is true and accurate in all material respects. Each Insider
represents and warrants that such Insider is not subject to or a respondent in
any legal action for, any injunction, cease-and-desist order or order or
stipulation to desist or refrain from any act or practice relating to the
offering of securities in any jurisdiction; such Insider has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and such Insider is not currently a
defendant in any such criminal proceeding; and such Insider has never been
suspended or expelled from membership in any securities or commodities exchange
or association or had a securities or commodities license or registration
denied, suspended or revoked.

 

3.                  Business Combination Vote. It is acknowledged and agreed
that the Company shall not enter into a definitive agreement regarding a
proposed Business Combination without the prior consent of the Sponsor.  The
Sponsor and each Insider, with respect to itself or herself or himself, agrees
that if the Company seeks shareholder approval of a proposed initial Business
Combination, then in connection with such proposed initial Business Combination,
it, she or he, as applicable, shall vote all Founder Shares and any Public
Shares acquired by it, her or him, as applicable, in the Public Offering or the
secondary public market in favor of such proposed initial Business Combination
and not redeem any Public Shares owned by it, her or him, as applicable, in
connection with such shareholder approval.

 



2

 

 

4.                  Failure to Consummate a Business Combination; Trust Account
Waiver.

 

(a)               The Sponsor and each Insider hereby agree, with respect to
itself, herself or himself, that in the event that the Company fails to
consummate its initial Business Combination within the time period set forth in
the Charter, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up; (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, redeem 100% of the Public Shares, at a per-share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account (less up to
$100,000 of interest to pay dissolution expenses and net of taxes payable),
divided by the number of then outstanding Public Shares, which redemption will
completely extinguish Public Shareholders’ rights as shareholders (including the
right to receive further liquidation distributions, if any); and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Board, liquidate and
dissolve, subject in the case of clauses (ii) and (iii) to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and in
all cases subject to the other requirements of applicable law. The Sponsor and
each Insider agree not to propose any amendment to the Charter to modify the
substance or timing of the Company’s obligation to provide for the redemption of
the Public Shares in connection with an initial Business Combination or to
redeem 100% of the Public Shares if the Company does not complete an initial
Business Combination within the required time period set forth in the Charter
unless the Company provides its Public Shareholders with the opportunity to
redeem their Public Shares upon approval of any such amendment at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest earned on the funds held in the Trust Account
and not previously released to the Company to pay taxes, divided by the number
of then outstanding Public Shares.

 

(b)               The Sponsor and each Insider, with respect to itself, herself
or himself, acknowledges that it, she or he has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares held by it, her or him, if any. The Sponsor and each of
the Insiders hereby further waive, with respect to any Public Shares and Founder
Shares held by it, her or him, as applicable, any redemption rights it, she or
he may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to provide for the redemption of the Public Shares in
connection with an initial Business Combination or to redeem 100% of the Public
Shares if the Company has not consummated an initial Business Combination within
the time period set forth in the Charter or in the context of a tender offer
made by the Company to purchase Public Shares (although the Sponsor and the
Insiders shall be entitled to redemption and liquidation rights with respect to
any Public Shares they hold if the Company fails to consummate a Business
Combination within the required time period set forth in the Charter).

 



3

 

 

5.                  Lock-up; Transfer Restrictions.

 

(a)               The Sponsor and the Insiders agree that they shall not
Transfer any Founder Shares (the “Founder Shares Lock-up”) until the earlier of
(A) one year after the completion of an initial Business Combination and (B) the
date following the completion of an initial Business Combination on which the
Company completes a liquidation, merger, share exchange or other similar
transaction that results in all of the Company’s shareholders having the right
to exchange their Ordinary Shares for cash, securities or other property (the
“Founder Shares Lock-up Period”). Notwithstanding the foregoing, if, subsequent
to a Business Combination, the closing price of the Ordinary Shares equals or
exceeds $12.00 per share (as adjusted for share sub-divisions, share
capitalizations, share consolidations, reorganizations, recapitalizations and
the like) for any 20 trading days within a 30-trading day period commencing at
least 150 days after the Company’s initial business combination, the Founder
Shares shall be released from the Founder Shares Lock-up.

 

(b)               The Sponsor and Insiders agree that they shall not effectuate
any Transfer of Private Placement Warrants or Ordinary Shares underlying such
warrants until 30 days after the completion of an initial Business Combination.

 

(c)               Notwithstanding the provisions set forth in paragraphs 5(a)
and (b), Transfers of the Founder Shares, Private Placement Warrants and
Ordinary Shares underlying the Private Placement Warrants are permitted (a) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors, any members of the Sponsor or their
affiliates, or any affiliates of the Sponsor; (b) in the case of an individual,
by gift to a member of the individual’s immediate family or to a trust, the
beneficiary of which is a member of the individual’s immediate family, an
affiliate of such person or to a charitable organization; (c) in the case of an
individual, by virtue of laws of descent and distribution upon death of the
individual; (d) in the case of an individual, pursuant to a qualified domestic
relations order; (e) by private sales or transfers made in connection with any
forward purchase agreement or similar arrangement or in connection with the
consummation of a Business Combination at prices no greater than the price at
which the shares or warrants were originally purchased; (f) by virtue of the
laws of the State of Delaware or the Sponsor’s limited liability company
agreement upon dissolution of the Sponsor; (g) in the event of the Company’s
liquidation prior to the completion of a Business Combination; (h) to the
Company for no value for cancellation in connection with the consummation of an
initial Business Combination; or (i) in the event of completion of a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Ordinary
Shares for cash, securities or other property subsequent to the completion of an
initial Business Combination; provided, however, that in the case of clauses (a)
through (f) these permitted transferees must enter into a written agreement
agreeing to be bound by these transfer restrictions.

 

(d)               During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representatives,
Transfer any Units, Ordinary Shares, Warrants or any other securities
convertible into, or exercisable or exchangeable for, Ordinary Shares owned by
it, her or him, as applicable.

 



4

 

 

6.                  Remedies. The Sponsor and each of the Insiders hereby agree
and acknowledge that (i) each of the Underwriters and the Company would be
irreparably injured in the event of a breach by the Sponsor or such Insider of
its, her or his obligations, as applicable under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.                  Payments by the Company. Except as disclosed in the
Prospectus, neither the Sponsor nor any affiliate of the Sponsor nor any
director or officer of the Company nor any affiliate of the officers shall
receive from the Company any finder’s fee, reimbursement, consulting fee, monies
in respect of any payment of a loan or other compensation prior to, or in
connection with any services rendered in order to effectuate the consummation of
the Company’s initial Business Combination (regardless of the type of
transaction that it is).

 

8.                  Director and Officer Liability Insurance. The Company will
maintain an insurance policy or policies providing directors’ and officers’
liability insurance, and the Insiders shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any of the Company’s directors or officers.

 

9.                  Termination. This Letter Agreement shall terminate on the
earlier of (i) the expiration of the Founder Shares Lock-up Period and (ii) the
liquidation of the Company.

 

10.                Indemnification. In the event of the liquidation of the Trust
Account upon the failure of the Company to consummate its initial Business
Combination within the time period set forth in the Charter, the Sponsor (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened) to which the Company may become subject as a result of any claim by
(i) any third party for services rendered or products sold to the Company or
(ii) any prospective target business with which the Company has entered into a
written letter of intent, confidentiality or other similar agreement or Business
Combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Indemnitor (x) shall apply only to the extent necessary to
ensure that such claims by a third party for services rendered or products sold
to the Company or a Target do not reduce the amount of funds in the Trust
Account to below the lesser of (i) $10.00 per Public Share and (ii) the actual
amount per Public Share held in the Trust Account as of the date of the
liquidation of the Trust Account if less than $10.00 per Public Share due to
reductions in the value of the trust assets, less taxes payable, (y) shall not
apply to any claims by a third party or Target who executed a waiver of any and
all rights to the monies held in the Trust Account (whether or not such waiver
is enforceable) and (z) shall not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 



5

 

 

11.                Forfeiture of Founder Shares. To the extent that the
Underwriters do not exercise their option to purchase up to an additional
4,500,000 Units within 45 days from the date of the Prospectus (as further
described in the Prospectus), the Sponsor agrees to automatically surrender to
the Company for no consideration, for cancellation at no cost, an aggregate
number of Founder Shares so that the number of Founder Shares will equal of 20%
of the sum of the total number of Ordinary Shares and Founder Shares outstanding
at such time plus the number of Ordinary Shares to be sold pursuant to the
Forward Purchase Agreement. The Sponsor and Insiders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will effect a share capitalization or a share repurchase, as applicable,
with respect to the Founder Shares immediately prior to the consummation of the
Public Offering in such amount as to maintain the number of Founder Shares at
20% of the sum of the total number of Ordinary Shares and Founder Shares
outstanding at such time plus the number of Ordinary Shares to be sold pursuant
to the Forward Purchase Agreement.

 

12.                Entire Agreement. This Letter Agreement constitutes the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and supersedes all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This Letter Agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

13.                Assignment. No party hereto may assign either this Letter
Agreement or any of its rights, interests, or obligations hereunder without the
prior written consent of the other parties. Any purported assignment in
violation of this paragraph shall be void and ineffectual and shall not operate
to transfer or assign any interest or title to the purported assignee. This
Letter Agreement shall be binding on the Sponsor, each of the Insiders and each
of their respective successors, heirs, personal representatives and assigns and
permitted transferees.

 

14.                Counterparts. This Letter Agreement may be executed in any
number of original or facsimile counterparts, and each of such counterparts
shall for all purposes be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

15.                Effect of Headings. The paragraph headings herein are for
convenience only and are not part of this Letter Agreement and shall not affect
the interpretation thereof.

 

16.                Severability. This Letter Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Letter Agreement
or of any other term or provision hereof. Furthermore, in lieu of any such
invalid or unenforceable term or provision, the parties hereto intend that there
shall be added as a part of this Letter Agreement a provision as similar in
terms to such invalid or unenforceable provision as may be possible and be valid
and enforceable.

 



6

 

 

17.                Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submit to
such jurisdiction and venue, which jurisdiction and venue shall be exclusive,
and (ii) waive any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

18.                Notices. Any notice, consent or request to be given in
connection with any of the terms or provisions of this Letter Agreement shall be
in writing and shall be sent by express mail or similar private courier service,
by certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

[Signature Page Follows]

 



7

 

 

  Sincerely,       CC Neuberger Principal Holdings I Sponsor LLC       By: /s/
Douglas Newton     Name: Douglas Newton     Title: Authorized Signatory      
/s/ Chinh E. Chu   Chinh E. Chu       /s/ Charles Kantor   Charles Kantor      
/s/ Keith W. Abell   Keith W. Abell       /s/ Eva F. Huston   Eva F. Huston    
  /s/ Douglas Newton   Douglas Newton

 

[Signature Page to Letter Agreement] 

 

 

 

 

Acknowledged and Agreed:

 

CC NEUBERGER PRINCIPAL HOLDINGS I

 

By: /s/ Douglas Newton     Name: Douglas Newton     Title: Chief Financial
Officer  

 

[Signature Page to Letter Agreement]



 

 

